DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the phrase “This present invention relates” can be inferred and because the abstract is written as a run on sentence.  Correction is required.  See MPEP § 608.01(b).



Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9, “the upper blade being movable” should be -- wherein the upper blade is movable-- to remove the passive voice. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the reinforcement" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horisberger (CH661242).  
In regards to claim 1, Horisberger discloses a shearing head for an animal shearing machine, comprising an upper blade (5) and a lower blade (3), wherein the upper blade (5) is movable relative to the lower blade (3), and a pressure control device; the pressure control device comprising a rotatable control knob  (the head of screw 19) with which a pressure of the upper blade (5) on the lower blade (3) is settable, a pressure indicator pin (16) disposed coaxially with respect to the control knob (the head of screw 19) and movable in a translational way (“A central set screw (16) provides a safety stop for movement of the shears linkage by extending into the housing of the mechanism as the adjuster screw is screwed inward”; see abstract), the pressure indicator pin (16) being at least partially visible to a user of the shearing head (through the top of screw 19), an axial position of the pressure indicator pin (16) relative to the control knob (19) being dependent upon the pressure of the upper blade (5) on the lower blade (3) that is set with the pressure control device “However, readjustment is very simple, the position of the screw 20 in the recess of the regulating screw 19 giving a certain indication of the state of tension.”.
In regards to claim 2, Horisberger discloses wherein the pressure control device further comprising a pressure bracket (U-shaped leaf springs 8) cooperating with the upper blade (5), a control knob spindle (the body of screw 19) connected to the control knob (the head of screw 19), a pressure bracket spring (17) disposed between the control knob spindle (19) and the pressure bracket (8), and a spacer screw (guide bush 16) disposed coaxially with respect to the control knob spindle (body of 19) and freely movable in a translational way (against the spring 17), wherein through adjustment of a distance between the control knob spindle (body of 19)  and the pressure bracket (8) the pressure of the upper blade (5) on the lower blade (3) is settable (“ By adjusting the regulating screw 19 within a certain range, this bearing pressure can be preselected as desired. As mentioned, this pressure hardly changes when the shear plates 2 and 4 wear out or become thinner during regrinding. However, readjustment is very simple, the position of the screw 20 in the recess of the regulating screw 19 giving a certain indication of the state of tension.”), and wherein a first end of the spacer screw (16) is connected to the pressure bracket (8) and a second end of the spacer screw (16) cooperates with the pressure indicator pin (20) such that a displacement of the spacer screw (16) with respect to the control knob spindle (body of 19) brings about a shift of the pressure indicator pin (20; e.g. more force exerted by spring 17).
In regards to claim 3, Horisberger discloses, further comprising a reinforcement means (threads) between the second end of the spacer screw (16) and the pressure indicator pin (20), with which reinforcement means a displacement of the spacer screw (16) with respect to the control knob spindle (19) is translated into a greater shift of the pressure indicator pin (20; e.g. more force exerted by spring 17).
In regards to claim 9, Horisberger discloses wherein the upper blade (5) being movable with respect to the lower blade (3) in a translational way (via 7).
In regards to claim 10, Horisberger discloses an animal shearing machine (cattle shearing head) comprising the shearing head according to claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Horisberger r (CH661242) in view of Stewart (U.S. Patent 0,579,811).
In regards to claim 5, Horisberger discloses the claimed invention except wherein the pressure control device further comprising locking means adapted to lock the control knob (head of 19) in predetermined rotational positions. Attention is further directed to the Stewart animal shears.  Stewart discloses the use of a control knob F with a plunger H to control the pressure exerted on blade A.  Stewart discloses providing the knob F with a notched outer flange so that it can be locked with the spring G to maintain the location of the control knob after the desired pressure has been set.  It similarly would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the pressure control device of Horisberger as shown by Stewart to have incorporated a spring that engaged a modified control knob to secure the pressure control device from an inadvertent adjustment during use. 
In regards to claim 6, the modified device of Horisberger discloses wherein the locking means comprising engagement elements (spring legs G’/ G’ Stewart) configured to cooperate with notches (notched Flange F Stewart) on an inner side of the control knob (e.g. the inner side of the flange; Stewart).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Horisberger (CH661242) in view of Holmes (U.S. Patent 8,341,846).  Horisberger discloses that a marking is provided which gives an indication of the tension of the helical spring and that the marking can be provided within the recess of the regulating screw 19 for indicating that something should be tightened if this mark above the screw 20 appears.  Horisberger does not disclose wherein an outer surface of the pressure indicator pin is divided at least partially into a plurality of zones, each said zone being assignable to a pressure range for the pressure of the upper blade on the lower blade.  Attention is further directed to the Holmes reference. Holmes discloses hair clippers with a stationary and reciprocating blade.  The reciprocating blade is adjustable relative to the stationary blade to establish the length of hair being cut.  Holmes discloses that a tri-colored scale 43 can be used for denotating a long, short, and medium hair settings.  As both Horisberger and Holmes are in the art of shear adjustments, it would have been obvious to one having ordinary skill in the art to have replaced the marking system of Horisberger with the tri-colored scale as taught by Holmes which would relay more information to the user depending on the extend of exposure of the indicator pin as to how much pressure was being exerted, i.e. too much, not enough or just right. 
In regards to claim 8, the modified device of Horisberger discloses wherein, each said zone having a different color (tri-colored as modified by Holmes).


Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724